Citation Nr: 1615649	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for degenerative arthritis, lumbar spine L4-L5 ("back disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1987 to June 1991, December 2004 to September 2006, October 2008 to February 2009, and March 2009 to April 2010.  He received the Combat Action Badge, among other decorations for his service.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the Board in February 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in March 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining service treatment records and affording the Veteran a VA audiological examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran filed a claim for service connection for bilateral hearing loss that granted in an October 2015 rating decision with a non compensable evaluation and an effective date of September 6, 2006.  As such, this is considered a complete grant of this issue on appeal, so this particular claim is out of appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of a back disability was previously before the Board in March 2015.  The Board remanded the claim in order to obtain the Veteran's service treatment records.  The requested records have been obtained and reviewed by the Board.  However, prior to making a decision on the merits, the Board finds that another remand is necessary.  

The Veteran in this case had multiple periods of service, including both active service and ACDUTRA.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

The Veteran believes that he injured his back during active duty for training (ACDUTRA) in April 1999.  Treatment notes from this period show that the Veteran was examined and treated for back pain caused by him stepping off of a tank during ACDUTRA.  He was diagnosed with back strain and put on a limited profile of light duty.  During his evaluation, it was noted that he was diagnosed with three ruptured disc and underwent a laminectomy in June 1993 to repair the disk.  

After, injuring his back during ACDUTRA in 1999, the Veteran went on three additional active duty deployments.  Even though the Veteran had a back injury and underwent surgery in June 1993, and also had an additional back injury in April 1999, no entrance examination was given when he went on active duty in December 2004 and it was not officially noted that the Veteran had a pre-existing injury.  Therefore, the presumption of soundness does not apply.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (noting the presumption requires a Veteran has been "examined, accepted, and enrolled for service" and therefore in the absence of such an examination there is no basis from which to determine whether the claimant was in sound condition upon entry.).  

However, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014); Green v. Derwinski, 1 Vet. App. 320 (1991).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.

A review of his service treatment records includes a Report of Medical Examination from February 2007 that evaluated the Veteran as clinically normal, including his spine.  

In addition to his Report of Medical Examination, a treatment from July 2005 notes the Veteran's complaints of left sided back/neck pain and tightness for two days.  The Veteran reported that the pain began when he was lifting a heavy black box.  He was diagnosed with muscle strain.  In December 2006, the Veteran was diagnosed with mild degenerative disc disease at the L4-5 level by a private physician.  

In January 2007, the Veteran underwent a VA examination of his back to determine the etiology of the condition.  The examiner noted that the Veteran's diagnosis of L4-5 is related to his diagnosis of in 1993 of herniated disc.  The Board finds this examination to be inadequate for several reasons, but primarily because the examiner did not review the Veteran's entire record, did not discuss the Veteran's injury in 1999.  Furthermore, this examination predated two additional periods of active duty service and thus did not consider complaints of severe back pain post deployment in April 2010.  

A post-deployment health assessment, dated February 2010, notes that the Veteran found his health in the previous month to be poor and made it extremely difficult for the Veteran to complete his work or other daily activities.  On this assessment, he complained of muscle aches, swollen, stiff or painful joints, and back pain.  

As such, the Board remanding for a VA orthopedic examination of the spine to determine the current etiology of his currently diagnosed back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed back disability.  The entire claims file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner should provide an opinion to the following questions: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability pre-existed his period of ACDUTRA in 1999?

b. If the examiner opines that the Veteran's back disability pre-existed his most recent period of ACDUTRA, he must provide an opinion whether the Veteran's condition at least as likely as not (a 50 percent or greater probability) underwent an increase during this period of ACDUTRA.

The examiner should specifically comment on the April 1999 line of duty determination indicating the Veteran sustained a lumbosacral strain after stepping off a tank. 

c. If the condition did not pre-exist ACDUTRA, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was caused by his ACDUTRA service.

Active Service 

d. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability pre-existed his periods of active service from December 2004 until September 2006; from October 2008 until February 2009; and From March 2009 until April 2010?

e. If the examiner opines that the Veteran's back disability pre-existed his active service, he must provide an opinion whether the Veteran's condition at least as likely as not (a 50 percent or greater probability) underwent an increase during any of these periods of active service.

The examiner should comment on the Veteran's reports of frequent heavy lifting and physical activity.  The examiner must also comment on the service treatment records documenting complaints of back pain.

f. If the condition did not pre-exist the Veteran's periods of active service, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was caused by his active service.

The examiner should comment on the Veteran's reports of frequent heavy lifting and physical activity.  The examiner must also comment on the service treatment records documenting complaints of back pain.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  After completing the above development to the extent possible and any additional development deemed necessary, the claim should be adjudicated on the merits.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them an appropriate amount of time to respond.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

